Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0263518 A1) in view of Sharan et al. (US 2016/0190113 A1) and Itakura (US 2017/0374733 A1).
Regarding independent claim 1: Yu teaches (e.g., Figs. 1-20) a package, comprising: 
a base die ([0023]: 100) comprising: 

a top set of dies comprising: 
a plurality of dies that include logic circuitry ([0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry). 
Yu does not expressly teach 
input and output (I/O) circuitry surrounding the voltage regulating circuitry,
a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, 
the plurality of dies that include passive components are coupled to the logic circuitry and to the voltage regulating circuitry. 
Narendra teaches (e.g., Figs. 2-3) a package comprising a voltage regulator ([0017]: 250), 
Narendra further teaches 
input and output (I/O) circuitry ([0017]: I/O circuitry) surrounding the voltage regulating circuitry ([0017]: 250).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu, the input and output (I/O) circuitry surrounding the voltage regulating circuitry, as taught by Narendra, for the benefit of controlling the voltage to the overlying logic devices more precisely by selectively performing voltage regulation based on individual device power requirements.

Note that the logic circuitry is coupled to the voltage regulating circuitry ([006]-[0018]).
Itakura teaches (e.g., Figs. 1-5) a package comprising a logic circuitry ([0026])
a plurality of dies that include passive components ([0027], [0033]: 40/80) surrounding the plurality of dies that include logic circuitry ([0026]-[0027] and [0033]: 30).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu as modified by Narendra, the plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, as taught by Itakura, for the benefit of reducing the noise from the power supply to the logic circuitry device (Itakura: [0027]).
Yu as modified by Narendra and Itakura teaches “a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, the plurality of dies that include passive components coupled to the logic circuitry and to the voltage regulating circuitry”, since the logic circuitry 30 as disclosed by Itakura (Itakura: [0026]: 30) is coupled to the passive components (Itakura: [0026]-[0027] and [0033]: 40/80) and the logic circuitry as taught by Yu (Yu: [0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry) is coupled to the voltage regulator circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C).
Regarding claim 2: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
further comprising a package substrate (Yu: [0022]: 76) wherein the base die (Yu: 100) is mounted on the package substrate (Yu: [0022] and [0037]: 76).
Regarding claim 3: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
Yu as modified by Narendra and Itakura teaches that the plurality of dies (Yu: 66A, 66B, 66C) that include passive components (Itakura: 40/80) are positioned above the base die I/O circuitry (Narendra: [0017]: I/O circuitry).
Regarding claim 4: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
wherein the voltage regulating circuitry includes fully integrated voltage regulators (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C; the voltage regulating circuitry is fully integrated and includes inductors).
Regarding claim 5: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
 wherein the logic circuitry includes a CPU.
Regarding claim 6: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
 wherein the voltage regulating circuitry includes one through silicon via (Yu: [0021]-[0022]: 136). 
Regarding claim 7: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,

Regarding claim 8: Yu, Narendra and Itakura teach the claim limitation of the package of claim 2, on which this claim depends,
Yu as modified by Narendra and Itakura teaches that the voltage regulating circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C) receives power from an on-package capacitor in the package substrate (Itakura: [0033] and [0042]: 40/80).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0263518 A1) in view of Sharan et al. (US 2016/0190113 A1) and Itakura (US 2017/0374733 A1) and Chandrasekar et al. (US 9,129,935 B1).
Regarding independent claim 17: Yu teaches (e.g., Figs. 1-20) a package, comprising:
a base die comprising: 
voltage regulating circuitry ([0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C); and 
a top set of dies comprising: 
a plurality of dies that include logic circuitry ([0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry); and 
a package substrate underneath the bottom set of dies ([0037]-[0038]: 76).

input and output (I/O) circuitry surrounding the voltage regulating circuitry; 
a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, 
the plurality of dies that include passive components coupled to the logic circuitry and to the voltage regulating circuitry, and 
a package substrate that includes an on-package capacitor.
Narendra teaches (e.g., Figs. 2-3) a package comprising a voltage regulator ([0017]: 250), 
Narendra further teaches 
input and output (I/O) circuitry ([0017]: I/O circuitry) surrounding the voltage regulating circuitry ([0017]: 250).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu, the input and output (I/O) circuitry surrounding the voltage regulating circuitry, as taught by Narendra, for the benefit of controlling the voltage to the overlying logic devices more precisely by selectively performing voltage regulation based on individual device power requirements.
In addition, Narendra teaches a logic circuitry ([0016]-[0017] and [0026]: the central processing unit, CPU, inherently includes logic circuitry) on the voltage regulator ([0016]-[0018]: 250).
Note that the logic circuitry is coupled to the voltage regulating circuitry ([006]-[0018]).
Itakura teaches (e.g., Figs. 1-5) a package comprising a logic circuitry ([0026])

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu as modified by Narendra, the plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, as taught by Itakura, for the benefit of reducing the noise from the power supply to the logic circuitry device (Itakura: [0027]).
Yu as modified by Narendra and Itakura teaches “a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, the plurality of dies that include passive components coupled to the logic circuitry and to the voltage regulating circuitry”, since the logic circuitry 30 as disclosed by Itakura (Itakura: [0026]: 30) is coupled to the passive components (Itakura: [0026]-[0027] and [0033]: 40/80) and the logic circuitry as taught by Yu (Yu: [0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry) is coupled to the voltage regulator circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C),
a package substrate (Yu: [0037]-[0038]: 76) underneath the bottom set of dies (Yu: 66A, 66B, 66C).
Chandrasekar teaches (e.g., Fig. 4) a package, comprising a bottom set of dies 
a package substrate (Col. 7, Lines 30-35 and 57-65: #126) underneath the bottom set of dies (Col. 8, Lines 1-7 and 10-17: #10-1) that includes an on-package capacitor (Col. 8, Lines 11-17: OPD #106).

Regarding claim 18: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
wherein the base die is mounted on the package substrate (Yu: [0037]-[0038]: 76).
Regarding claim 19: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
Yu as modified by Narendra, Itakura and Chandrasekar teaches that the plurality of dies that include passive components (Itakura: [0027], [0033]: 40/80) are positioned above the I/O circuitry (Narendra: [0017]: I/O circuitry).
Regarding claim 20: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
wherein the voltage regulating circuitry includes fully integrated voltage regulators (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C; the voltage regulating circuitry is fully integrated and includes inductors). 



Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a package comprising:
“a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry and the plurality of dies that include inductor arrays, 
the plurality of dies that include inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry”. 

Claims 10-16 depend from claim 9, and therefore, are allowable for the same reason as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826